670 S.E.2d 562 (2008)
Arthur O. ARMSTRONG
v.
Michael F. EASLEY, et al.
No. 329P08.
Supreme Court of North Carolina.
December 11, 2008.
Arthur O. Armstrong, Pro Se.
Grady L. Balentine, Jr., Special Deputy Attorney General, for Easley.

ORDER
Upon consideration of the petition filed by Plaintiff on the 11th day of July 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Nash County, the following order was entered and is hereby certified to the Superior Court of Nash County:
"Dismissed by order of the Court in conference, this the 11th day of December 2008."